Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of January 20, 2021 has been received and entered.  With the entry of the amendment, claim 16 is canceled and claims 1-15, 17-28, and new claims 29-31 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 14, and 20, these claims now refer to controlling a shear velocity in a range of about 2 to about 10 cm/s.  This is confusing as to what is intended.  Is this the shear velocity of the aqueous bath in relation to (a) the substrate or (b) some other bath components?   Does something else have shear velocity? As worded the shear velocity is not connected to any specific material or component in the process and does not even have to refer to the bath.  Furthermore, does applicant mean the velocity as (i) 
The dependent claims do not cure the defects of the claims from which they depend.


The rejection of claim 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to the amendment of January 20, 2021 canceling claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Orikasa et al (US 2013/0192873) in view of Janik et al (US 2015/0044374), Nasu et al .
Claim 20: Orikasa provides a method of plating on top of a conductive material (0033-0041, 0064-0065), where the method includes providing the conductive material (which can be the intermediate layer 2, noting the materials of Cu, Sn, etc. from which it can be made, and the layer of Sn provided, for example) (figures 1, 4, 0041-0042, 0064-0065), providing an aqueous bath solution comprising solvent (the water to give the aqueous bath), a nickel source, a reducing agent (that is also a phosphorus source, noting the presence of phosphorus) and a complexing agent, and contacting the conductive material with or in the aqueous bath solution (noting the dipping in the bath) so as to be provide electroless plating on top of the conductive material using the aqueous bath solution, where the plating can include nickel and phosphorus (0036-0037, 0064-0065).  The thickness of the N-P plating can be 0.1 micron (100 nm) to 5 microns (0017), overlapping the claimed range, and an example is given of 0.1 micron (Example 18, Table 1, ,0094), in the claimed range. It would have been obvious either to use the thickness in the claimed range or to optimize from the claimed range, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Ni-P plating (protective layer) is described as being of a thickness to give uniform thickness (0017).  The method can be used for making printed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
(A) As to the aqueous bath solution also containing stabilizer and pH controlling material, Orikasa notes that the bath can contain nickel such as nickel sulfate, reducing agent/phosphorus of sodium hypophosphite, and complexing agent such as succinic, citric or malic acid (0036), and also controlling pH to control  P concentration (0038).  Janik describes electroless Ni plating (0025), where the plating bath can also contain nickel such as nickel sulfate, reducing agent/phosphorus of sodium hypophosphite giving an Ni-P plating solution and complexing agent including succinic, citric or malic acid (0032-0036), and also indicates using stabilizers such as bismuth to provide a sufficient bath lifetime and reasonable deposition rate (0038) and that pH can be adjusted with pH control agents of sodium or potassium hydroxide (0040). It is also 
	(B)  As to the uniformity of the Ni-P plating, as noted above Orikasa would  indicate to make the plating of a uniform thickness (0017).  Furthermore, using such a uniform thickness would therefore be understood to provide a similar protection from the protective layer (Ni-P plating) wherever it is provided, since the same thickness would be provided over the plated area.  Moreover, Nasu describes providing Ni-P electroless plating and copper electroless plating (0075-0080, 0059, 0066) where it is described that thickness uniformity for the layers is satisfactory with less than 10 nm roughness and uniformity within +/- 10% (0081).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Orikasa in view of Janik to provide that the desirably uniform thickness of the coating is uniform such that uniformity is within +/- 10% across the surface as suggested by Nasu as an acceptable uniformity when providing uniform Ni-P 
	(C) As to the shear velocity, during plating (noting the 35 USC 112 rejection above), Orikasa notes dipping (immersing) the material to be plated in the aqueous plating solution (note 0036).  Schmeling describes a process for electroless plating, which can be nickel electroless plating with an aqueous solution that includes nickel ions, sodium hypophosphite, and anticatalytic material (such as bismuth or lead, described by Janik as stabilizers, note 0038) (column 2, line 65 through column 3, line 5, and column 4, lines 20-35), where it is further described that the substrate can be immersed in the plating bath of the aqueous solution (figure 1, column 4, lines 45-50).  Schmeling further describes that the plating rate is dependent on the solution speed relative to the an object to be plated, with slower relative speeds giving a higher plating rate (note figure 2, column 6, lines 1-50, Tables I, II) and the plating solution can be moved, so have a velocity ( note column 7 lines 50-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Orikasa in view of Janik and Nasu to modify the relative speed between the substrate and plating solution with moving of the solution as suggested by Schmeling in order to provide a desirable controlled plating rate allowing an efficient In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This velocity can be considered shear velocity as discussed in the 35 USC 112 rejection above.
	Furthermore, optionally, if the shear velocity is based on using traditional shear velocity, Kharlamova article further indicates studying a flow of water, with sand particles, around an object in a sand bed (cylinder) (page 104), where it is indicated that averaged velocity of the turbulent flow is according to logarithmic law related to u* (shear velocity) (page 104) and thus would be proportionally related, and therefore, it would further be expected that shear velocity of the solution flow relative to the article being plated would also be proportionally adjusted by adjusting the speed of the solution as discussed for Schmeling and it further would have been expected from the evidentiary teaching of Kharlamova article that the shear velocity could also be 
	Claim 21: Orikasa and Janik would indicate using sodium hypophosphite reducing agent as discussed for claim 20 above.
	Claim 22: Janik would indicate using sodium hydroxide or potassium hydroxide as the pH controlling material as discussed for claim 20 above.
	Claim 23: Orikasa and Janik would indicate using succinic acid as the complexing agent as discussed for claim 20 above, for example.
	Claim 24: the features of claim 24 would be suggested as discussed for claims 21, 22 and 23 above.
	Claim 25: Orikasa provides that the thickness of the N-P plating can be 0.1 micron (100 nm) to 5 microns (0017), overlapping the claimed range, and an example is given of 0.1 micron (Example 18, Table 1, ,0094), in the claimed range. It would have been obvious either to use the thickness in the claimed range or to optimize from the claimed range, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	Claim 26: Orikasa provides that the thickness of the N-P plating can be 0.1 micron (100 nm) to 5 microns (0017), overlapping the claimed range. It would have been obvious to optimize from the claimed range, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claims 27 and 28: As to the amount of Ni and P in the plated layer, it is by Orikasa indicated for the layer to contain Ni and P, and no other materials are required, so the layer can be just Ni and P, and furthermore, the amount of P is indicated as 12-22 atomic percent (0037), which for a just Ni and P layer would give approx.  6.6 to 12.9 wt% of P and about 93.4 to 87.1 wt% of Ni, overlapping the claimed range, and further an amount of 19 atomic percent P is exemplified (example 1, Table 1), which would give about 11 wt% P and 89 wt% Ni, in the claimed range. It would have been obvious either to use the amount in the claimed range or to optimize from the claimed range, giving a value in the claimed range, noting that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Orikasa in view of Janik, Nasu and Schmeling EITHER alone OR further as evidenced by Kharlamova article as applied to claims 20-28 above, and further in view of Semkow et al (US 5846598).

As to specifically further providing a substrate on which the dielectric polymer layer provided, Semkow describes making integrated circuits with copper features (column 1, lines 20-30), where the copper is to have Ni-P electroless plated protective layers applied (column 2, lines 1-35, column 5, lines 1-5), and it is described that the copper features would be provided on a polymer layer (dielectric layers) that is provided on a ceramic substrate (figure 2, note substrate 50, polymer layer 20, copper 10, column 3, lines 1-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Orikasa in view of Janik, Nasu and Schmeling EITHER alone OR further as evidenced by Kharlamova 
Claim 2: Orikasa and Janik would suggest using nickel sulfate as discussed for claim 20 above.
Claim 3: Orikasa and Janik would indicate using sodium hypophosphite reducing agent as discussed for claim 20 above.
	Claim 4: Janik would indicate using sodium hydroxide or potassium hydroxide as the pH controlling material as discussed for claim 20 above.
	Claim 5: Janik would indicate using bismuth stabilizer as discussed for claim 20 above.
	Claim 6: Orikasa and Janik would indicate using succinic acid as the complexing agent as discussed for claim 20 above, for example.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	Claim 8: Orikasa provides that the thickness of the N-P plating can be 0.1 micron (100 nm) to 5 microns (0017), overlapping the claimed range. It would have been obvious to optimize from the claimed range, giving a value in the claimed range, noting In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
	Claim 9: As to the conductive layer being Cu alloy, Orikasa indicates that intermediate layer (conductive layer) 2 can be made with Cu material and other metals, and this would at least suggest that a Cu alloy of these materials can be acceptably provided (0040-0041).
Claims 10-11: As to the amount of Ni and P in the plated layer, it is by Orikasa indicated for the layer to contain Ni and P, and no other materials are required, so the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 12: As to the water solvent, this would be indicated by Orikasa, which provides for an aqueous solution (0036) and Janik which also provides an aqueous solution (0040).
Claim 13: The thickness uniformity would also be suggested by Orikasa in view of Janik and Nasu as discussed for claim 20 above, with the various of +/-10%, which would also be in the range of claim 13.
Claim 14:  All the features of claim 14 would be suggested by the combination of Oriska, Janik, Nasu, Schmeling and Semkow, EITHER alone OR further as evidenced by Kharlamova article as discussed for claims 1, 9 (as to the material of the conductive layer), 3, 4 and 6 (as to the reducing agent, pH controlling material, and complexing agent), 10 (as to Ni and P amounts) and 7 (thickness), and as to the “consisting essentially of” for the solution, no other materials are required from the materials listed 
Claim 15: the features are suggested as discussed for claim 8 above.
Claims 17-19: the features of these claims are suggested as discussed for claims 11-13 above.

Claims 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Orikasa et al (US 2013/0192873) in view of Dutkewych et al (US 3786434), Nasu et al (US 2010/0317191) and Schmeling et al (US 3934054), EITHER alone OR further as evidenced by Kharlamova, et al “Model of Averaged Turbulent Flow Around Cylindrical Column for Simulation of the Saltation” (hereinafter Kharlamova article).
Claims 20 and 31: Orikasa provides a method of plating on top of a conductive material (0033-0041, 0064-0065), where the method includes providing the conductive material (which can be the intermediate layer 2, noting the materials of Cu, Sn, etc. from which it can be made, and the layer of Sn provided, for example) (figures 1, 4, 0041-0042, 0064-0065), providing an aqueous bath solution comprising solvent (the water to give the aqueous bath), a nickel source, a reducing agent (that is also a phosphorus source, noting the presence of phosphorus) and a complexing agent, and contacting the conductive material with or in the aqueous bath solution (noting the dipping in the bath) so as to be provide electroless plating on top of the conductive material using the aqueous bath solution, where the plating can include nickel and phosphorus (0036-0037, 0064-0065).  The thickness of the N-P plating can be 0.1 micron (100 nm) to 5 prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Ni-P plating (protective layer) is described as being of a thickness to give uniform thickness (0017).  The method can be used for making printed wiring boards (printed circuit boards) (0055-0060).  As to the amount of Ni and P in the plated layer, it is indicated for the layer to contain Ni and P, and no other materials are required, so the layer can be just Ni and P, and furthermore, the amount of P is indicated as 12-22 atomic percent (0037), which for a just Ni and P layer would give approx.  6.6 to 12.9 wt% of P and about 93.4 to 87.1 wt% of Ni, overlapping the claimed range, and further an amount of 19 atomic percent P is exemplified (example 1, Table 1), which would give about 11 wt% P and 89 wt% Ni, in the claimed range. It would have been obvious either to use the amount in the claimed range or to optimize from the claimed range, giving a value in the claimed range, noting that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Orikasa to further provide a stabilizing agent such as bismuth and a pH control agent such as sodium or potassium hydroxide in the aqueous bath solution as suggested by Dutkewych to provide a 
	(B)  As to the uniformity of the Ni-P plating, as noted above Orikasa would  indicate to make the plating of a uniform thickness (0017).  Furthermore, using such a uniform thickness would therefore be understood to provide a similar protection from the protective layer (Ni-P plating) wherever it is provided, since the same thickness would be provided over the plated area.  Moreover, Nasu describes providing Ni-P electroless plating and copper electroless plating (0075-0080, 0059, 0066) where it is described that thickness uniformity for the layers is satisfactory with less than 10 nm roughness and uniformity within +/- 10% (0081).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Orikasa in view of Dutkewych to provide that the desirably uniform thickness of the coating is uniform such that uniformity is within +/- 10% across the surface as suggested by Nasu as an acceptable uniformity when providing uniform Ni-P plating, since Orikasa wants a uniform coating, and Nasu describes acceptable uniformity for such coatings, and this would be understood to be at least suggested to be within the claimed range of uniformity since variations would be less than 10%, and further this would be suggested to be provided so that any point on the surface of the 
	(C) As to the shear velocity, during plating (noting the 35 USC 112 rejection above), Orikasa notes dipping (immersing) the material to be plated in the aqueous plating solution (note 0036).  Schmeling describes a process for electroless plating, which can be nickel electroless plating with an aqueous solution that includes nickel ions, sodium hypophosphite, and anticatalytic material (such as bismuth or lead, described by Dutkewych as stabilizers, note column 4, lines 10-20) (column 2, line 65 through column 3, line 5, and column 4, lines 20-35), where it is further described that the substrate can be immersed in the plating bath of the aqueous solution (figure 1, column 4, lines 45-50).  Schmeling further describes that the plating rate is dependent on the solution speed relative to the an object to be plated, with slower relative speeds giving a higher plating rate (note figure 2, column 6, lines 1-50, Tables I, II) and the plating solution can be moved, so have a velocity ( note column 7 lines 50-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Orikasa in view of Dutkewych and Nasu to modify the relative speed between the substrate and plating solution with moving of the solution as suggested by Schmeling in order to provide a desirable controlled plating rate allowing an efficient coating, where Orikasa notes plating by dipping in solution, Dutkewych notes the use of stabilizers including bismuth, and Schmeling describes nickel plating, with dipping/immersing the substrate in aqueous plating solution that can contain bismuth, and that plating rate would be dependent on In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This velocity can be considered shear velocity as discussed in the 35 USC 112 rejection above.
	Furthermore, optionally, if the shear velocity is based on using traditional shear velocity, Kharlamova article further indicates studying a flow of water, with sand particles, around an object in a sand bed (cylinder) (page 104), where it is indicated that averaged velocity of the turbulent flow is according to logarithmic law related to u* (shear velocity) (page 104) and thus would be proportionally related, and therefore, it would further be expected that shear velocity of the solution flow relative to the article being plated would also be proportionally adjusted by adjusting the speed of the solution as discussed for Schmeling and it further would have been expected from the evidentiary teaching of Kharlamova article that the shear velocity could also be optimized and controlled to control the resulting plating rate as a result effective variable and optimizing this variable would also give values in the claimed range.

Claims 1, 14, 29 and 30  are rejected under 35 U.S.C. 103 as being unpatentable over Orikasa in view of Dutkewych, Nasu and Schmeling EITHER alone OR further as evidenced by Kharlamova article as applied to claims 20-28 above, and further in view of Semkow et al (US 5846598).
Claim 1, 29: The discussion of claim 20 using Orikasa in view of Dutkewych, Nasu and Schmeling EITHER alone OR further as evidenced by Kharlamova article as described for claim 20 above would provide all the steps of claim 1 that occur from the point of the contacting the conductive material, including the features of claim 29 (as discussed for claim 31).  Furthermore, as to the forming the substrate, forming a dielectric polymer layer, forming a seed layer, and placing conductive material on the seed layer, Orikasa would indicate that the process can be used for making a printed wiring board (printed circuit board) where a substrate 9 can be formed with a resin substrate (epoxy) which can be considered a dielectric polymer layer, and then a layer 8 of mainly copper can be provided/formed as an applied layer on the polymer layer which would act as a seed layer (with a metal layer provided giving a seed layer to the extent claimed) on which intermediate conductive layer 2 placed/applied, and then protective layer 1 applied (0055-0060, figure 4), and as shown the portion of the seed layer to which layer 2 can be applied can be the entire portion, and as well Orikasa also notes that the intermediate layer 2 can be applied selectively on an underlying conductive (seed) layer (0042).
As to specifically further providing a substrate on which the dielectric polymer layer provided, Semkow describes making integrated circuits with copper features (column 1, lines 20-30), where the copper is to have Ni-P electroless plated protective layers applied (column 2, lines 1-35, column 5, lines 1-5), and it is described that the 
Claims 14 and 30:  All the features of claim 14 would be suggested by the combination of Oriska, Dutkewych, Nasu, Schmeling and Semkow, EITHER alone OR further as evidenced by Kharlamova article as discussed for claims 1  and 29 above, and
further (1) as to the material of the conductive layer, Orikasa indicates that intermediate layer (conductive layer) 2 can be made with Cu material and other metals, and this would at least suggest that a Cu alloy of these materials can be acceptably provided prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   (6) as to the Ni and P amounts, As to the amount of Ni and P in the plated layer, it is by Orikasa indicated for the layer to contain Ni and P, and no other materials are required, so the layer can be just Ni and P, and furthermore, the amount of P is indicated as 12-22 atomic percent (0037), which for a just Ni and P layer would give approx.  6.6 to 12.9 wt% of P and about 93.4 to 87.1 wt% of Ni, overlapping the claimed range, and further an amount of 19 atomic percent P is exemplified (example 1, Table 1), which would give about 11 wt% P and 89 wt% Ni, in the claimed range. It would have been obvious either to use the amount in the claimed range or to optimize from the claimed range, giving a value in the claimed range, noting that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and (7) as to “consisting essentially of” no other materials are required from the materials listed by Orikasa and the suggested pH controller and stabilizer addition.  Also it is noted that absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising.” Note the discussion in MPEP 2111.03(III),  moreover for claim 30 it is understood that the composition can be consisting of the materials as discussed for claims 29 and 31 above.

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. 
(A) Please note the adjustment to the rejections above, with the new references to Schmeling, Dutkewych, and optionally Kharlamova article due to the amendments to the claims.
(B) Applicant argues that the cited references do not discuss controlling the shear velocity as now claimed.
The Examiner notes that the new references to Schmeling and optionally Kharlamova article have been provided as to these new features of the claims as discussed in the rejections above.  No criticality has been shown for the range claimed. Also note the 35 USC 112 rejection as to these features.

The Examiner notes that the new reference to Dutkewych is cited as to this issue as discussed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718